Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 14 are objected to because of the following informalities: 
In Claim 10, lines 7-8, “the message learning trainer” was probably meant to be the machine learning trainer.
In Claim 14, line 3 and line 4, “the different users” (emphasis added) was probably meant to be different users and “different users” was probably meant to be the different users respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 13-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 9 recites the limitation “which of the machine learning policies to train” and “to train the same machine learning policy” respectively. It is unclear how a machine policy (emphasis added) can be trained. Paragraph 54 of the specification as published states, “As an example, a machine learning policy may include a rule that an electronic message with attributes A, B, and C should be encrypted and archived, and the machine learning policy may include another rule that an electronic message with attributes A, B, and D should be encrypted and branded”. A policy/rule is a criteria that is to be applied and does not entail training. Although the specification may simply recite language similar in form to the claim(s), it does not clarify the above rejection(s) that is/are being made.
The same rejections are made for Claims 13 and 14 and Claims 19 and 20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-11, 14-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding Claims 1, 6-8, 4-5, 9, 14, 13, 15, 20 and 18-19 respectively, of copending Application No. 16/194,609 (reference application). 
Claims 1, 10 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over independent Claims 1, 2 and 11 of copending Application No. 16/410,412 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims as stated above would anticipate the reference applications claims as stated above and vice-versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Looking at similar independent Claims 1, 10 and 15 we see limitations directed towards determining the classification of an electronic message based on an indication from a user and determining a policy that should be applied to the electronic message based on attributes associated with the electronic message. These limitations, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a classification scanner” or “processing circuitry” nothing in the claim elements precludes the steps from practically being performed in the mind. That is one can one can look at an electronic message/email and determine whether it is a legitimate/illegitimate email 
This judicial exception is not integrated into a practical application. In particular, the claims
only recite the additional elements of “a classification scanner” or “processing circuitry” to perform the limitations of the claims. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements for performing the limitations of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Himler, US 9,774,626 B1.

Regarding Claim 1, Himler teaches:
A method performed by a classification scanner, the method comprising (C5, L46-50: the cybersecurity analyzer server processes and classifies messages received from client computing devices):
receiving an electronic message (Abstract; C1, L35-38: receiving the electronic message);
determining a classification that applies to the electronic message, the classification determined based on an express indication from a user (Abstract; C6, L38-42: user notification classifying the message); 
and providing a machine learning trainer with the electronic message and an identification of the classification that applies to the electronic message, the machine learning trainer adapted to determine a machine learning policy that associates attributes of the electronic message with the classification (C8, L1-13; C11, L35-37; C13, L10-22: using machine learning techniques to classify the messages and determine rules or policies in order to assign a class or attributes/features to the messages. Examiner’s note: Eldar, US 2016/0379139 A1, also teaches this limitation, see for example paragraph 48).

Regarding Claim 2, Himler further teaches:
The method of claim 1, wherein the express indication comprises a flag configured by the user (C6, L50-52: flagging elements of the message by the user. Examiner’s note: Schmid, US 2018/0121830 A1, also teaches this, see for example paragraph 51, tag/label. As well as Leddy, US 2020/0067861 A1).

Regarding Claim 3, Himler further teaches:
The method of claim 1, wherein the express indication comprises a keyword that the classification scanner associates with enabling the classification (C10, L50-60: use of linguistic elements/keywords in training the model. Examiner’s note: Schmid, US 2018/0121830 A1, also teaches this, see for example paragraph 59. As well as Leddy, US 2020/0067861 A1).

Regarding Claim 4, Himler further teaches:
The method of claim 1, wherein the express indication comprises administrator feedback (C6, L61-65: feedback used in determining whether flagged elements in the message were correct/incorrect. Examiner’s note: Schmid, US 2018/0121830 A1, also teaches this, see for example paragraph 58. As well as Leddy, US 2020/0067861 A1). 

Regarding Claim 6, Himler further teaches:
The method of claim 1, wherein the classification indicates whether at least one of the following applies to the electronic message: encryption, quarantine, archive, brand (Abstract; C2, L33-37: quarantining the message. Examiner’s note: Eldar, US 2016/0379139 A1, also teaches encryption, see for example paragraph 71. 

Regarding Claim 8, Himler further teaches:
The method of claim 1, wherein the machine learning policy corresponds to one of a plurality of machine learning policies determined by the machine learning trainer, and wherein the method further comprises indicating to the machine learning trainer which of the machine learning policies to train with the electronic message (C8, L1-13: using machine learning techniques to classify the messages and determine rules or policies in order to assign a class or attributes/features to the messages that would be used in training the models. Examiner’s note: Eldar, US 2016/0379139 A1, also teaches this limitation, see for example paragraph 48). 

Regarding Claim 9, Himler further teaches:
The method of claim 1, further comprising: in response to determining that different users have one or more characteristics in common, indicating to the machine learning trainer to train the same machine learning policy based on electronic messages received from the different users (C5, L51-56: wherein the machine learning techniques used to classify the messages, as previously pointed out, can be used based on identifying information about one or more users. Examiner’s note: Consul, US 2009/0319456 A1, also teaches this, see for example paragraph 33, use of user tagged data or organizational-tagged data to train the model).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Himler, US 9,774,626 B1, in view of Consul, US 2009/0319456 A1.

Regarding Claim 5, with Himler teaching those limitations of the claim as previously pointed out, Himler may not have explicitly taught:
The method of claim 1, further comprising: determining that at least a threshold number of electronic messages have been provided to the machine learning trainer; and enabling the machine learning policy based on the threshold number of electronic messages having been provided to the machine learning trainer. (Emphasis added).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Consul with that of Himler for determining that at least a threshold number of electronic messages have been provided to the machine learning trainer and enabling the machine learning policy based on the threshold number of electronic messages having been provided to the machine learning trainer.
The ordinary artisan would have been motivated to modify Himler in the manner set forth above for the purposes of monitoring the number of user tagged data until such time as the number reaches a training threshold required for training and using a user model [Consul: paragraph 69].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Himler, US 9,774,626 B1, in view of Eldar, US 2016/0379139 A1.

Regarding Claim 7, with Himler teaching those limitations of the claim as previously pointed out, Himler may not have explicitly taught:
The method of claim 1, wherein the classification indicates that best mode of delivery encryption applies to the electronic message. (Emphasis added).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Eldar with that of Himler for indicating that best mode of delivery encryption applies to the electronic message.
The ordinary artisan would have been motivated to modify Himler in the manner set forth above for the purposes of enforcing encryption of data items based on their level importance and policies for handling classified data items [Eldar: paragraph 71].

Claim 10 is similar to Claim 1 and is rejected under the same rationale as stated above for that claim.
Claim 11 is a combination of Claims 2-4 and is rejected under the same rationale as stated above for those claims.
Claims 12-14 are similar to Claims 6 and 8-9 respectively, and are rejected under the same rationale as stated above for those claims.
Claim 15 is similar to Claim 1 and is rejected under the same rationale as stated above for that claim.
Claim 16 is a combination of Claims 2-4 and is rejected under the same rationale as stated above for those claims.
Claims 17-20 are similar to Claims 5-6 and 8-9 respectively, and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Karnik, US 2011/0131279 A1, teaches automated content classification to determine a classification for electronic messages and applying a security policy to the electronic messages in dependence upon the classification.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.